                          Case 2:15-cv-05346-CJC-E Document 496-26 Filed 04/12/21 Page 1 of 18 Page ID
                                                           #:36003



                          1
                                               UNITED STATES DISTRICT COURT FOR THE
                          2                       CENTRAL DISTRICT OF CALIFORNIA
                          3
                               T.P., et al.,                                   )
                          4                                                    )
                          5                     Plaintiffs,                    )         Case No.: 15-cv-5346-CJC-E
                                                                               )
                          6
                                        v.                                     )
                          7                                                    )        Judge: Hon. Cormac J. Carney
                          8    WALT DISNEY PARKS                           AND )        Hearing Date: May 3, 2021
                               RESORTS U.S. INC.,                              )        Time: 1:30 p.m.
                          9                                                    )        Courtroom: 9B
                         10             Defendant.                             )
                                                                             /
                         11
                         12
DOGALI LAW GROUP, P.A.




                         13
                         14
                         15
                         16
                         17
                         18                  EVIDENCE IN SUPPORT OF PLAINTIFFS’ OPPOSITIONS TO
                                               DEFENDANT’S MOTIONS FOR SUMMARY JUDGMENT
                         19
                         20
                         21
                         22
                                                                     Exhibit “25”
                         23
                         24
                         25
                         26
                         27
                         28

                                Evidence in Support of Plaintiffs’ Oppositions to Defendant's Motions for Summary Judgment
                                T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                         Case No. 15-CV-5346-CJC-E
                                                                    Exhibit 25
         Case 2:15-cv-05346-CJC-E Document 496-26 Filed 04/12/21 Page 2 of 18 Page ID
                                          #:36004
          REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




Highly Confidential                      Exhibit 25
                                                                            Disney-AL1016070
Case 2:15-cv-05346-CJC-E Document 496-26 Filed 04/12/21 Page 3 of 18 Page ID
                                 #:36005
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 25
Case 2:15-cv-05346-CJC-E Document 496-26 Filed 04/12/21 Page 4 of 18 Page ID
                                 #:36006
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 25
Case 2:15-cv-05346-CJC-E Document 496-26 Filed 04/12/21 Page 5 of 18 Page ID
                                 #:36007
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 25
Case 2:15-cv-05346-CJC-E Document 496-26 Filed 04/12/21 Page 6 of 18 Page ID
                                 #:36008
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 25
Case 2:15-cv-05346-CJC-E Document 496-26 Filed 04/12/21 Page 7 of 18 Page ID
                                 #:36009
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 25
Case 2:15-cv-05346-CJC-E Document 496-26 Filed 04/12/21 Page 8 of 18 Page ID
                                 #:36010
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 25
Case 2:15-cv-05346-CJC-E Document 496-26 Filed 04/12/21 Page 9 of 18 Page ID
                                 #:36011
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 25
Case 2:15-cv-05346-CJC-E Document 496-26 Filed 04/12/21 Page 10 of 18 Page ID
                                  #:36012
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 25
Case 2:15-cv-05346-CJC-E Document 496-26 Filed 04/12/21 Page 11 of 18 Page ID
                                  #:36013
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 25
Case 2:15-cv-05346-CJC-E Document 496-26 Filed 04/12/21 Page 12 of 18 Page ID
                                  #:36014
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 25
Case 2:15-cv-05346-CJC-E Document 496-26 Filed 04/12/21 Page 13 of 18 Page ID
                                  #:36015
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 25
Case 2:15-cv-05346-CJC-E Document 496-26 Filed 04/12/21 Page 14 of 18 Page ID
                                  #:36016
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 25
Case 2:15-cv-05346-CJC-E Document 496-26 Filed 04/12/21 Page 15 of 18 Page ID
                                  #:36017
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 25
Case 2:15-cv-05346-CJC-E Document 496-26 Filed 04/12/21 Page 16 of 18 Page ID
                                  #:36018
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 25
Case 2:15-cv-05346-CJC-E Document 496-26 Filed 04/12/21 Page 17 of 18 Page ID
                                  #:36019
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 25
Case 2:15-cv-05346-CJC-E Document 496-26 Filed 04/12/21 Page 18 of 18 Page ID
                                  #:36020
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 25
